Appeal Dismissed and Memorandum Opinion filed February 6, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00791-CV

                WILLIAM ARCHIE ARMSTRONG, Appellant

                                          V.
                           WILL JONES JR., Appellee

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-29377

                  MEMORANDUM                       OPINION

      Appellant William Archie Armstrong, an inmate incarcerated in the Texas
Department of Criminal Justice, appeals from the final judgment signed August 28,
2019. Appellant has filed a statement of inability to afford payment of costs on
appeal.

      Chapter 14 of the Texas Civil Practice and Remedies Code governs inmate
litigation when the inmate claims inability to pay costs. Chapter 14 applies to “an
action, including an appeal or original proceeding, brought by an inmate in a district,
county, justice of the peace, or small claims court or an appellate court, including
the supreme court or the court of criminal appeals, in which an affidavit or unsworn
declaration of inability to pay costs is filed by the inmate.” Tex. Civ. Prac. & Rem.
Code § 14.002(a). “This means that the requirements of Chapter 14 apply when
inmates file an appeal or an original proceeding in the appellate court the same as
when they file actions in the district, county, and justice courts.” Douglas v. Moffett,
418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

      When an inmate litigant files an affidavit or unsworn declaration of inability
to pay costs, Chapter 14 requires the inmate to file an additional affidavit or
declaration setting forth specific details on all previous actions filed pro se, other
than a suit brought under the Texas Family Code:

      An inmate who files an affidavit or unsworn declaration of inability to
      pay costs shall file a separate affidavit or declaration (1) identifying
      each suit, other than a suit under the Family Code, previously brought
      by the person and in which the person was not represented by an
      attorney, without regard to whether the person was an inmate at the time
      the suit was brought; and (2) describing each suit that was previously
      brought by (A) stating the operative facts for which relief was sought;
      (B) listing the case name, cause number, and the court in which the suit
      was brought; (C) identifying each party named in the suit; and (D)
      stating the result of the suit, including whether the suit was dismissed
      as frivolous or malicious under Section 13.001 or Section 14.003 or
      otherwise.
Tex. Civ. Prac. & Rem. Code § 14.004.

      Appellant did not file the required affidavit or unsworn declaration of previous
filings. Id. § 14.004(a). On November 12, 2019, notification was transmitted to the
parties of this court’s intention to dismiss the appeal unless appellant complied with
section 14.004 by December 12, 2019. See Tex. R. App. P. 42.3(a). On November
25, 2019, we received an unsworn declaration from appellant entitled, “Affidavit of


                                           2
Inability to Pay Filing Fee.” The declaration states the reasons appellant is unable to
pay the filing fee, and it is accompanied by a certified copy of the trust account
statement. The declaration does not identify and describe any previous actions
appellant may have brought as required by subsection (a). On December 17, 2019,
we issued an order directing appellant to file an affidavit regarding previous filings
by January 16, 2020. No response has been received.

      Because appellant has not complied with section 14.004, we dismiss his
appeal. See Moffett, 418 S.W.3d at 341. Appellant’s December 20, 2019 motion to
abate the appeal is denied as moot.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          3